Citation Nr: 1223935	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran has active serve from August 1998 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim of entitlement to a TDIU.

The Veteran was scheduled to appear before the Board at the RO in St. Petersburg, Florida, on October 25, 2010.  However, the Veteran did not report to the hearing, and has not provided an explanation for his absence.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 (2011).  As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment. 

The Veteran has two service connected disabilities, a lumbar spine disability and an acquired psychiatric disability.  His lumbar spine disability is rated as 40 percent disabling, his acquired psychiatric disability is rated as 30 percent disabling, and his combined disability rating is thus 60 percent.  While he has one disability rated as 40 percent disabling, he does not have sufficient additional disability to bring the combined rating to at least 70 percent.  Therefore, the Veteran does not meet the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, it is VA's policy to grant a TDIU in all cases where a service connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b) (2011).  The Board is not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Board notes that the most recent VA treatment records, with the exception of VA examination reports dated in April 2008, May 2008, and November 2008, are dated in February 2008.  There is no evidence that the Veteran has ceased VA psychiatric treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the time of the Veteran's April 2008 VA examination conducted for the purpose of evaluating the severity of his service-connected lumbar spine disability, he reported that he was unemployed.  He reported that his most recent employment was computer work and that prolonged sitting caused severe back pain, which led him to lose his job.  In an addendum to the examiner report dated in May 2008, an examiner reported that the Veteran's service-connected lumbar spine disability does not preclude him from light duty or sedentary work, but that strenuous physical employment is limited.  It is significant, however, that the examiner in rendering such an opinion, appears not to have considered the Veteran's statements that his computer work, in essence, light duty or sedentary work, caused him severe back pain which led him to lose his job.

At the time of the Veteran's November 2008 VA examination conducted for the purpose of evaluating the severity of his service-connected lumbar spine disability, he reported that he was working part-time, for the past two weeks.  He reported that the job was causing considerable aggravation of his back pain and that he was unsure how much longer he could continue.

At the time of his April 2008 VA examination conducted for the purpose of evaluating the severity of his service-connected acquired psychiatric disability, the Veteran reported that he was unemployed and did not contend that his unemployment was due to his acquired psychiatric disability.  The examiner reported that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational and social functioning.  He opined that it was less likely that the Veteran was unemployed due to his acquired psychiatric disability, and reasoned that the Veteran attributed his unemployment to his lumbar spine disability and reported that his depression was largely resolved before he quit his most recent job.  

At the time of his November 2008 VA examination conducted for the purpose of evaluating the severity of his service-connected acquired psychiatric disability, the Veteran reported that he was employed on a part-time basis.  The examiner opined that the Veteran's depression did not prevent him from working.  

As the Veteran's last report regarding his employment is in November 2008, and he specifically expressed concern that he did not know if he could retain such employment, the Board seeks current information, recorded during an additional VA examination, as to the Veteran's employment status.  Further, it is clear by the record, specifically, the Veteran's statements made during his VA examinations, that he asserts entitlement to a TDIU on the basis of his service-connected lumbar spine disability.  Thus, the Board seeks a clarifying medical opinion reconciling the opinion rendered by a VA examiner in her May 2008 addendum that the Veteran is not precluded from light duty or sedentary work, with the Veteran's statements made on VA examination in April 2008 that his computer work caused him severe back pain and led to him losing his job.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Gainesville, Florida, dated from February 2008 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1) (2011). 

2.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of his service-connected disabilities, his lumbar spine disability and his acquired psychiatric disability, on his ability to work. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service- connected lumbar spine and/or acquired psychiatric disabilities preclude employment consistent with his education and occupational experience.  

And to this end, the examiner must give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment).

The examiner shoulder render an opinion without taking into account the Veteran's age or any nonservice-connected disabilities. 

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  Then, after ensuring that any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a TDIU, considering any additional evidence added to the record.  The RO is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular consideration, the RO must fully discuss its determination regarding referral to VA's Director of C&P.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case. The appellant need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


